                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE



   In re:                                                 Chapter 11

                                       1                   Case No. 19-10953(CSS)
     KONA GRILL INC., et al.
                                                           (Jointly Administered)
                                           Debtors.
                                                           Objection Deadline: November 27,2019 at 4:00 p.m.(ET)
                                                           Hearing Date: December 17,2019 at 1:00 p.m.(ET)

          SUMMARY OF FIRST AND FINAL FEE APPLICATION OF PIPER JAFFRAY
     & CO. AS INVESTMENT BANKER AND EXCLUSIVE AGENT FOR THE DEBTORS
       FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
                 REIMBURSEMENT OF EXPENSES FOR THE PERIOD
                               APRIL 30,2019 THROUGH OCTOBER 4,2019

Name of Applicant:                                                  Piper Jaffray & Co.(“Piper Jaffrav”)


Authorized to provide professional services to:                     Debtors



Date of Retention:                                                  [Docket No. 214]; June 13,2018(nunc pro tunc
                                                                    to the Petition Date)

Period for which compensation and reimbursement                     April 30,2019 through October 4, 2019
are sought

Amount of monthly Advisory Fees sought as actual,                   $200,000.00
reasonable, and necessary:

Amount of Sale Fee sought as actual, reasonable, and                $1,100,000.00
necessary^:
Amount of expenses sought as actual, reasonable and                 $5,622.71
necessary:



    This is an:         interim X           final application

   ' The Debtors and the last four digits oftheir respective taxpayer identification numbers include: Kona Grill, Inc.
   (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia, Inc.(2438); Kona Texas
   Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona Grill
   International, Inc.(7911); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for the
   above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.

    ^ As explained further herein and as shown in Exhibit C,the monthly Advisory Fees paid to Piper Jaffray are 50%
    creditable against the Sale Fee.

                                                                1
    DOCS_DE:226154.1 50045/002
                         SERVICES PROVIDED BY PROEESSIONAL


    Name of Professional        Position of the Applicant       Total Hours Worked
            Person
         Teri Stratton               Managing Director                    301.5

          Jean Hosty                     Director                         124.0

        Ashley Alonso                    Associate                        101.0
         Isaac Oberlin                    Analyst                         157.3
                                          Total                           683.8




                                    EXPENSE SUMMARY


             Expenses Category                              Total Expenses
            Ground Transportation                              $820.17
                     Airfare                                  $2,892.60
                     Lodging                                  $1,183.28
                      Meals                                    $691.68
                      Other                                     $34.98
                      Total                                   $5,662.71




                                             2
DOCS_DE;22ei54.1 50045/002
                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



In re;                                                Chapter 11

                                 1                     Case No. 19-10953 (CSS)
 KONA GRILL INC., et al.
                                                      (Jointly Administered)
                                     Debtors.
                                                       Objection Deadline: November 27, 2019 at 4:00 p.m.(ET)
                                                       Hearing Date: December 17, 2019 at 1:00 p.m.(ET)

         FIRST AND FINAL FEE APPLICATION OF PIPER JAFFRAY & CO. AS
    INVESTMENT BANKER AND EXCLUSIVE AGENT FOR THE DEBTORS FOR
      ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
             REIMBURSEMENT OF EXPENSES FOR THE PERIOD
                          APRIL 30. 2019 THROUGH OCTOBER 4,2019


                 Piper Jaffray & Co. (“Piper Jaffray”) hereby applies (the “Application”) to the

Court for final approval of and payment by the above-captioned debtors and debtors in possession

(the “Debtors”), for fees and expenses incurred in connection with services provided by Piper

Jaffray to the Debtors for the period April 30, 2019 through October 4, 2019 (the “Compensation

Period”). Piper Jaffray’s retention by the Debtors was authorized by the Court on June 13, 2019

nunc     pro tunc to April 30, 2019 [Docket No. 214](the “Retention Order”). By this Application

for the Compensation Period, Piper Jaffray seeks an allowance and final approval of compensation

in the amount of$200,000.00 for monthly Advisory Fees, $1,100,000.00 for the Sale Fee (defined

below), and $5,662.71 for reimbursement of actual and necessary expenses for the Compensation




' The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
(6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia, Inc.(2438); Kona Texas
Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona Grill
International, Inc.(791 1); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for the
above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.



DOCS_DE:226154.1 50045/002
Period, for a total allowance of $1,305,662.71. In support of this Application, Piper Jaffray

respectfully states as follows:

                                        BACKGROUND


                1.     Piper Jaffray was retained by the Debtors on March 4, 2019 to advise the

 Debtors with respect to their strategic alternatives and to assist the Debtors with the marketing

 and sale of the Debtors' assets on a going concern basis, and has continued to advise the Debtors

 since that time.


                2.     The process was initiated by the Board in early 2019. Piper Jaffray assisted

 the Debtors in, among other things, drafting a confidential offering memorandum describing the

 Debtors, their operations, historical performance and future prospects (the "Confidential

 Information Memorandum" or “CIM”)and identifying a broad array of parties that were expected

 to have the interest and ability to consummate a transaction on terms acceptable to the Debtors.

 Piper Jaffray then contacted approximately one hundred eighty-seven (187) parties, received

 fifty-two (52) executed non-disclosure agreements ("NDAs"), and sent the Confidential

 Information Memorandum to those parties that executed NDAs. Shortly after the Petition Date,

 the Debtors with the advisement of Piper Jaffray negotiated and finalized a stalking horse

 agreement with Williston Holding Company, Inc. (“Williston” or the “Stalking Horse

 Purchaser”). Subsequently, Piper Jaffray continued to market the opportunity to potential

 overbidders, but after re-engaging with 62 parties, no additional parties decided to submit a

 competing bid, making the Stalking Horse Purchaser the winning bidder at that time.
                 3.    The transaction contemplated with the Stalking Horse Purchaser (the

 “Stalking Horse APA”) provided for cash consideration in the amount of $20.3 million, plus the

 assumption of approximately $11.5 million in liabilities, subject to certain adjustments. The Court

                                                 2
DOCS DE:226154.1 50045/002
approved the Staling Horse APA on July 25, 2019, but Williston ultimately failed to close the

sale and the Debtors terminated the Stalking Horse APA on August 1,2019. Subsequently, Piper

Jaffray worked to revive the Williston deal, while simultaneously contacting other parties who

had expressed an interest in purchasing the Debtors’ assets.

               4.     As a result of these efforts by Piper Jaffray and the Debtors’ management

and bankruptcy counsel, the Debtors entered into an asset purchase agreement(the “KGA APA”)

with Kona Grill Acquisition, LLC (“KGA”), an affdiate of The One Group. The transaction

contemplated in the KGA APA provided for cash consideration in the amount of $25.0 million,

plus the assumption of approximately $11 million in liabilities, subject to certain adjustments at

closing, representing a higher purchase price than the Stalking Horse APA. Piper Jaffray believes

the KGA APA maximized value and transaction certainty for the Debtors, their estates, and

creditors and enabled the Debtors to sell substantially all of their assets as a going concern and in

doing so preserved over 1,500 jobs.

               5.     The postpetition marketing efforts included re-initiating the marketing

process postpetition in order to find potential overbidders for an auction. Beginning in May 2019,

professionals from Piper Jaffray, at the Debtors' direction, began a marketing effort to reach out

to select parties who had demonstrated interest prepetition, as well as any new parties that

emerged. As part ofthis process. Piper Jaffray contacted a total of sixty-two (62)parties and sent

them a summary of the Stalking Horse APA,the draft Bidding Procedures, and the Sale Notice.

New interested parties were asked to participate in an initial discussion with Piper Jaffray to learn

about the opportunity and in request information. Parties that demonstrated sufficient interest in

the transaction were then given access to further initial due diligence information and invited to

conduct calls with management as requested. Several parties conducted detailed due diligence


                                                 3
DOCS_DE:22S154.1 50045/002
including conversations with company management and Piper Jaffray. Notwithstanding Piper

Jaffray's postpetition marketing efforts, the Debtors did not receive any additional bids for the

Debtors' assets by the Bid Deadline. However, upon the termination of the Stalking Horse APA,

Piper Jaffray and the Debtors’ other professionals were able to generate incremental interest in

the Debtors’ assets, resulting in the ultimate KGA APA. On August 30, 2019, the Debtors filed

the motion to approve the KGA APA. Notice of the motion was served on all parties served with

the original sale motion, including those parties who had expressed an interest in purchasing the

Debtors’ assets.


               6.     Upon and at all times after Williston’s and KGA’s bid submissions in May

2019 and August 2019, respectively. Piper Jaffray acted at the direction of the Debtors’ Board.

Piper Jaffray, along with the Debtors’ management at Alvarez & Marsal North America, LLC

("A&M") and bankruptcy counsel, Pachulski Stang Ziehl & Jones LLP ("PSZJ"), actively

participated in the vigorous, arms-length negotiation of the Bidding Procedures (for the Stalking

Horse APA), Stalking Horse APA,and KGA APA,and has continued to advise the Debtors with

respect to the sale and the postpetition marketing process after the commencement of the Chapter
11 Cases.


               7.     The sale to KGA was ultimately approved by the bankruptcy court on

September 24, 2019 and closed on October 4, 2019.




                                               4
DOCS DE:226154.1 50045/002
                      PROFESSIONAL COMPENSATION REQUESTED


                8.     Pursuant to the Engagement Letter and Retention Order, Piper Jaffray is to

be paid $50,000.00 on each monthly anniversary of the execution of the Engagement Agreement

(the monthly “Advisory Fee”).

                9.     Also pursuant to the Engagement Letter and Retention Order, Piper Jaffray

is to be paid a Sale Fee, defined in section 2(c) as $1,250,000. Such Sale Fee is to be reduced by

50% of all monthly Advisory Fees paid over the course of the engagement. Exhibit C provides

the calculation for the net Sale Fee of $1,100,000.00 that is requested herein.

                10.    Piper Jaffray submits this Application pursuant to sections 328(a) and 330

of the Bankruptcy Code, Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), that certain Order Establishing Proceduresfor Interim Compensation and

Reimbursement ofExpenses ofProfessionals Docket No. 161 (the “Interim Compensation Order”),

Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure for the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), and the Retention Order. All

services for which compensation is requested by Piper Jaffray were performed for the Debtors.
                11.    Although Piper Jaffray’s monthly Advisory Fee is not calculated on an

hourly basis, a chart summarizing Piper Jaffray’s time records on an half-hourly basis, in
accordance with the Retention Order, is attached hereto as Exhibit A.

                12.    Piper Jaffray also seeks reimbursements for reasonable, out-of-pocket

expenses in the amount of $5,622.71, in accordance with the Retention Order, which are detailed
in Exhibit B.




                                                 5
DOCS DE;226154.1 50045/002
                 SUMMARY OF SERVICES RENDERED BY APPLICANT


               13.     The services provided by Piper Jaffray to the Debtors primarily concerned

the development and implementation of a process for selling or reorganizing around substantially

all of the Debtors’ assets. This process included substantial discussions with management.

preparation of financial analyses and other materials for potential buyers and investors,

identification and contact of potential buyers, investors, and substantial discussions with and

presentations to potential buyers, and investors. Piper Jaffray’s services were necessary to ensure

that a successful bidder was in fact the highest or best bid possible under these circumstances and

to maximize value to the Debtors’ estates.


               14.     During the Compensation Period, Piper Jaffray also assisted the Debtors

and their professionals by providing various services in connection with initiating, managing, and

administering the marketing and sale of the Debtors’ assets, addressing a wide variety of general

case-related matters related to the marketing and sale ofthe assets, and assisting in preparation for

various Court appearances relating to the sale procedures and both sale hearings.

               15.     As the Debtors’ Investment Banker and Exclusive Agent, Piper Jaffray: (i)

regularly prepared, reviewed, analyzed, revised, and responded to various e-mails and

correspondence relating to the marketing and sale ofthe Debtors’ assets;(ii) contacted and assisted

potential buyers and investors in their due diligence processes; (iii) organized, coordinated, and

attended meetings between potential investor and buyers and the Debtors to discuss the Debtors’

business, operations, and industry;(iv) prepared various presentation and discussion materials for

a number of parties including the Debtors and their advisors to address a variety of issues and

topics, including, but not limited to, the status of the chapter 11 cases, key dates and timeline

related to emergence and the asset sale process; (v) reviewed and assisted the Debtors’ in the


                                                  6
DOCS_DE:226154.1 50045/002
negotiation and evaluation of stalking horse and other bids and otherwise assisted in the

preparation for a potential auction; and (vi) engaged in various conferences and telephone

conferences regarding the foregoing.

               16.     The services provided by Piper Jaffray were necessary and benefited the

Debtors by assisting the Debtors in the administration of the Cases.

                                       BASIS FOR RELIEF


               17.     By the Retention Order, the Court specifically provided that “[p]ursuant to

sections 327(a) and 328(a) ofthe Bankruptcy Code, Bankruptcy Rule 2014, and Local Rules 2014-

1 and 2016-2, and subject to the terms of this Order, the Debtors are authorized to retain and

employ [Piper Jaffray] as their investment banker and exclusive agent for the proposed

Transaction, effective as of the Petition Date, in accordance with the terms and conditions set forth

in the Engagement Letter attached as Exhibit C to the [Retention] Application and incorporated by

reference herein, and to pay fees and reasonable expenses to [Piper Jaffray] on the terms and

conditions specified in the Engagement Letter, as modified herein.”

               18.     The Retention Order further provided that “[t]he fees and expenses payable

to [Piper Jaffray] pursuant to the Engagement Letter shall be subject to review pursuant to the

standards set forth in section 328(a)ofthe Bankruptcy Code and shall not be subject to the standard

of review set forth in section 330 of the Bankruptcy Code, except by the U.S. Trustee, who, for

the avoidance of doubt, shall retain all rights to respond or object to [Piper Jaffray’s] interim and

final applications on all grounds, including, but not limited to, reasonableness pursuant to section

330 of the Bankruptcy Code.

               19.     Section 330 of the Bankruptcy Code provides for the award of

compensation to professionals. 11 U.S.C. § 330. Section 330, by its terms, is "subject to" the


                                                  7
DOCS_DE;226154.1 50045/002
provisions of section 328 of the Bankruptcy Code. Id. Section 328(a) permits a debtor, with the

Court's approval, to employ a professional person "on any reasonable terms and conditions of

employment, including on a retainer, on an hourly basis, or on a contingent fee basis." 11 U.S.C.

328(a). Accordingly, section 328(a) of the Bankruptcy Code permits the compensation of

professionals, including investment bankers and financial advisers, on flexible terms that reflect

the nature of their services and prevailing market conditions for those services.

               20.     Courts consistently find that the purpose of section 328 of the Bankruptcy

Code is to permit the pre-approval of compensation arrangements as a method of insuring that the

most competent professionals would be available to provide services in bankruptcy cases. See e.g..

In the Matter ofNational Gypsum Co., 123 F.3d 861 (5th. Cir. 1997); In re Westbrooks, 202 B.R.

520, 521 (Bankr. N.D. Ala. 1996)(percentage fee arrangements "comport with the Bankruptcy

Code's goal of attracting highly qualified professionals to the bankruptcy forum"); In re Olympia

Holdings Corp., 176 B.R. 962, 964 (Bankr. M.D. Fla. 1994). As the Court explained in National
Gypsum Co.,123 F.3d 863:

                If the most competent professionals are to be available for
                complicated capital restructuring and the development of successful
                corporate reorganization, they must know what they will receive for
                their expertise and commitment. Courts must protect those
                agreements and expectations, once found to be acceptable.

               21.     Once the terms of a professional's retention have been approved under

section 328(a) of the Bankruptcy Code, the agreed-upon compensation cannot be altered unless

the agreed terms "prove to have been improvident in light of developments not capable of being
anticipated at the tune of the fixing of such terms and conditions." 11 U.S.L. §328(a); In re Smart
World Techs., No. 08-172-bk, 2009 WL 23341, at *3 (2d Cir. Jan. 6, 2009)("Where the court

preapproves the terms and conditions of the retention under section 328(x), its power to amend



DOCS_DE:226154.1 50045/002
those terms is severely constrained"}; In re Reimers, 972 F.Zd 1127, 1128 (9th Cir. 1992)

(compensation agreement approved under section 328(a) must be enforced in the absence of

unforeseeable circumstances, and is not subject to a "reasonableness" review under section 330);

National Gypsum Co., 123 F.3d at 863 (same).

               22.    As discussed above. Piper Jaffray provided extensive advisory services in

support of the Debtors’ marketing, sale, and related efforts. The professional services and related

expenses that are the subject of this Application were rendered and incurred in connection with

these chapter 11 cases, and in the discharge of Piper Jaffray’s professional responsibilities as

investment banker to the Debtors. Piper Jaffray’s services have been substantial, necessary and

beneficial to the Debtors and their estates. Piper Jaffray believes that the fees and expenses

requested by this Application are reasonable, comparable to the compensation charged by

investment banking firms of similar stature to Piper Jaffray for comparable engagements, both in

and out of bankruptcy proceedings, and necessary given the variety and complexity of the issues

involved in these chapter 11 cases and the need to act or respond on an expedited basis to those

issues. Piper Jaffray respectfully submits that (i) its professional services were necessary and

appropriate and substantially benefited the Debtors’ estates;(ii)the eompensation requested in this
Application is in accordance with the terms of the Engagement Agreement as approved by the
Retention Order pursuant to section 328(a) of the Bankruptcy Code; and (iii) no unforeseeable

developments have arisen during these chapter 11 cases that would render the approval of Piper

Jaffray’s fees to have been "improvident" within the meaning of section 328(a) of the Bankruptcy
Code.


               23.     In addition, the professionals of Piper Jaffray expended a total of 683.8

hours in connection with this matter during the Monthly Compensation Period. The amount of


                                                 9
DOCS DE:226154.1 50045/002
time spent by each of these persons providing services to the Debtors for the Monthly

Compensation Period is fully set forth in the summary attached hereto as Exhibit A. Thus, in

accordanee with the factors enumerated in section 330 of the Bankruptcy Code, the amount

requested is fair and reasonable given (a) the complexity of these chapter 11 cases,(b) the time

expended,(c) the nature and extent of the services rendered,(d)the value of such services, and (e)

the costs of comparable services other than in a case under chapter 11 of the Bankruptcy Code.

               24.    Piper Jaffray believes that the time record summary included in Exhibit A

and the expense summary set forth in Exhibit B are in compliance with the requirements of Local

Rule 2016-2 as modified by the Retention Order.


                                        CONCLUSION


               THEREFORE, Piper Jaffray respectfully requests that this Court enter an order

approving the allowance to Piper Jaffray of $1,300,000.00 offees (comprising the net Sale Fee of
$1,100,000.00 and $200,000 monthly Advisory Fees) and $5,662.71 of expenses during the

Compensation Period.



Dated: November 6, 2019

                                             A/ Teri Stratton
                                             Teri Stratton
                                             Managing Direetor of Piper Jaffray & Co.




                                                10
DOCS_DE:226154.1 50045/002
